                   Case 1:20-cv-04511-LGS Document 14 Filed 08/07/20 Page 1 of 1

                          Michael Faillace & Associates, P.C.
                                            Employment and Litigation Attorneys

        60 East 42nd Street, Suite 4510                                           Telephone: (212) 317-1200
        New York, New York 10165                                                   Facsimile: (212) 317-1620
        _________

        gnaydenskiy@faillacelaw.com

                                                                              August 6, 2020
        BY ECF
        Hon. Lorna G. Schofield
        United States District Judge
        United States Courthouse
        40 Foley Square
        New York, NY 10007-1312

                         Re:      Morales et al v. Tap House LLC et al
                                  Case No. 20-cv-04511-LGS


                Your Honor:

                         We represent Plaintiff in the above title matter. We write jointly with defense

        counsel to respectfully request an adjournment of the initial conference currently scheduled for

        August 13, 2020. The reason for the request is because the parties’ attorneys are engaged in good

        faith settlement discussions that they believe will result in a settlement in principal within the

        next couple of weeks. Therefore, we respectfully request an adjournment of the initial conference

        currently scheduled for August 13, 2020

                We thank The Court for its attention to this matter.


                                                        Respectfully Submitted,

                                                     /s/Gennadiy Naydenskiy, Esq.____________
                                                     Gennadiy Naydenskiy, Esq.
                                                     MICHAEL FAILLACE & ASSOCIATES, P.C.
                                                     Attorneys for Plaintiff
This application is untimely but nevertheless GRANTED. The initial pretrial conference scheduled for August 13,
2020, is adjourned to August 27, 2020. The parties' pre-conference materials are due at least seven days
before the conference, or by August 20, 2020. Any application to extend the deadline to file the joint
conference materials must be made at least two business days in advance of the deadline, per the Individual
Rules.

Dated: August 7, 2020
       New York, New York
